      Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 1 of 20 PageID #: 102




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

SHYJUAN CLAYTON ET AL                                                    PLAINTIFF

VS.                                                      No. 3:21-cv-00174-GHD-JMV

CITY OF OXFORD, MISSISSIPPI ET AL                                    DEFENDANTS

                      DEFENDANTS’ MEMORANDUM IN SUPPORT
                OF MOTION TO DISMISS OR, IN THE ALTERNATIVE, FOR
                              SUMMARY JUDGMENT

         Matthew Kinne pled guilty to murdering Dominque Clayton.           But the

question presented by this motion does not turn on Kinne’s abhorrent conduct. The

issue here is whether Defendants the City of Oxford and Police Chief Jeff

McCutchen may be held civilly liable for Kinne’s criminal act. Settled law answers

that question in the negative.

         To be sure, Plaintiff Shyjuan Clayton’s legal theory is meritless. But there

also is a troubling factual problem with her case: the complaint includes allegations

that lack any evidentiary support whatsoever. Despite the public record showing

that Kinne’s ex-wife is alive and residing in Desoto County, the complaint contends

that Kinne was forced to resign from a former law enforcement agency after she

died under “suspicious circumstances” – the suggestion being that the City hired a

known killer to its ranks. Because neither the facts nor the law support Clayton’s




PD.35388896.1
     Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 2 of 20 PageID #: 103




case, a final judgment under Rule 54(b) should be entered in favor of the City and

Chief McCutchen.1

                                         BACKGROUND

         Kinne, a former Oxford Police Officer, was engaged in an extramarital affair

with Dominque Clayton. Doc. No. 1 at p.5. On May 19, 2019, he shot and killed

her.     Id. at p.8.   He was arrested and pled guilty to capital murder.             Kinne

Judgment, Ex. A. On July 30, 2021, he was sentenced to life in prison without the

possibility of parole.        Id.   This civil lawsuit followed, with the alleged

representative2 of Clayton’s estate naming the City and Chief McCutchen as

defendants in addition to Kinne. Doc. No. 1.

         Pages four and five of the complaint set forth the liability theory advanced

against the City.      Id.   They allege that Kinne’s ex-wife died under “suspicious

circumstances” while he was employed “at another law enforcement agency within

the State of Mississippi”3 and suggest that Kinne was responsible for her death,

even though it was ruled a suicide. Id. The complaint says that the City reviewed

Kinne’s personnel file from this agency before hiring him, learned that he had been

1       Under Rule 54(b), a district court dealing with multiple claims or multiple parties
    may direct the entry of a final judgment as to fewer than all of the claims or parties if
    the court finds that there is no just reason for delay. Co-Defendant Kinne has not
    responded to the complaint and is in prison. If this Court grants the City’s and
    McCutchen’s dismissal request, it is requested that it be certified as final with respect
    to these defendants.
2       Clayton purports to bring this case on behalf of herself, Dominque Clayton’s estate,
    Dominque Clayton’s heirs, and Dominque Clayton’s wrongful death beneficiaries. Doc.
    No. 1.    It is not clear at this stage whether Shyjuan Clayton is the proper
    representative, but, for all the reasons explained in this brief, it does not matter. The
    City and Chief McCutchen could never be liable to anyone for Kinne’s conduct.
3       The “law enforcement agency” reference is directed at Kinne’s prior employment
    with the City of Olive Branch. This was confirmed by Clayton’s counsel at the 7:10 to
    7:17 mark of the video filed at Doc. No. 16-1.



                                              2
PD.35388896.1
     Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 3 of 20 PageID #: 104




forced to resign over the “suspicious” death, and accordingly should have known he

“would likely violate the constitutional rights of another person” in the future. Id.

         Page nine of the complaint sets forth the liability theory advanced against

Chief McCutchen. Id. It says that he “was the commanding officer” and therefore

“responsible” for Kinne’s misconduct.         Id.   While it is not alleged that Chief

McCutchen had any advance knowledge of Kinne’s intent to murder Clayton, causes

of action for supervisory liability and failure-to-intervene are lodged against him.

Id. Notably, McCutchen did not even become the City’s police chief until after the

Clayton murder. See Jake Thompson, City of Oxford names Jeff McCutchen next

Chief      of   Police,    THE   OXFORD    EAGLE,     Nov.   26,   2019,   available    at

https://www.oxfordeagle.com/2019/11/26/city-of-oxford-names-jeff-mccutchen-next-

chief-of-police/ (last visited September 13, 2021).

         A press conference was held outside of the courthouse following the

complaint’s filing.       See Doc. No. 16-1 (conventionally filed video). At the press

conference, one of Clayton’s attorneys, who is not barred in Mississippi and has not

been admitted pro hac vice4, repeated the theory that Clayton’s murder “could have

been avoided” because the City knew about Kinne’s suspicious resignation from his

prior law enforcement job yet hired him anyway. Id. at 5:40 mark to 6:30 mark.

         Clayton’s counsel then filed various subpoenas prior to the Rule 26(f)

conference, without filing a notice of issuance, and on a named party represented by

counsel. See Doc. Nos. 11-14. Undersigned counsel quickly objected, but Clayton’s


4      Currently before the Court is a motion to disqualify the attorney for making an
    unauthorized appearance in this case. See Doc. Nos. 16 & 17.



                                             3
PD.35388896.1
     Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 4 of 20 PageID #: 105




counsel refused to withdraw any of the subpoenas except the one served on a

represented party. Judge Virden conducted a discovery conference, at which point

Clayton’s counsel stated that Olive Branch already had complied with its improper

subpoena. Clayton’s counsel was instructed to withdraw the other subpoenas and

promptly provide undersigned counsel with the documents received from Olive

Branch. See Doc. No. 24.

         Included in the Olive Branch documents was the name of the “ex-wife”

referenced in the complaint and at the press conference. See Kinne Application, Ex.

B. Her name is Amy Michelle Kinne. Id. Armed with the name, undersigned

counsel investigated the public record and exposed the allegations made in the

complaint and at the press conference to be false.      On August 21, 2020, Amy

Michelle Kinne filed a petition in the Desoto County Chancery Court seeking to

modify her custody arrangement with Kinne, since he was “awaiting a trial on the

charge of Capit[a]l Murder.”     See Modification Petition, Ex. C.   The petition of

course means that she was alive when Kinne was hired by the City. Id.

                              STANDARD OF REVIEW

         The federal rules offer a number of ways to challenge a plaintiff’s case,

including a motion to dismiss under Rule 12(b)(6) and a summary-judgment motion

under Rule 56. The defendants invoke both rules here.

         Under Rule 12(b)(6), the central question is whether the complaint includes

claims that are plausible. Bell Atl. Co. v. Twombly, 550 U.S. 554, 555–62 (2007).

This question is answered by comparing the legal claims that have been identified




                                          4
PD.35388896.1
     Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 5 of 20 PageID #: 106




in the complaint with the factual allegations offered in support. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).         To be plausible, the Court must be able to draw a

reasonable inference that the defendants are liable for the misconduct alleged. Id.

at 678.         In resolving Rule 12(b)(6) motions, courts may consider the complaint,

documents central to the claims referenced in the complaint, and matters of public

record that are subject to judicial notice. Doe v. United States, 853 F.3d 792, 800

(5th Cir. 2017), as revised (April 12, 2017); Joseph v. Bach & Wasserman, LLC, 487

F. App’x 173, 178 n.2 (5th Cir. 2012). Merely reciting the elements of a cause of

action, or making conclusory factual or legal assertions, is insufficient to defeat a

motion to dismiss. Jordan v. Flexton, 729 F. App’x 282, 284 (5th Cir. 2018).

         Under Rule 56, the central question is whether the record evidence provides a

viable basis for relief as opposed to looking to the pleadings alone. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).          This question is answered by

determining if there are genuine issues of material fact, such that the moving party

is entitled to judgment as a matter of law. FED. R. CIV. P. 56(c). To avoid summary

judgment, a plaintiff must produce evidence of “specific facts showing the existence

of a genuine issue for trial.” Foulston Siefkin LLP v. Wells Fargo Bank of Texas,

N.A., 465 F.3d 211, 214 (5th Cir. 2006). A factual issue is “material only if its

resolution could affect the outcome of the action,” Burrell v. Dr. Pepper/Seven Up

Bottling Grp., 482 F.3d 408, 411 (5th Cir. 2007), and “conclusory allegations,

speculation, and unsubstantiated assertions are inadequate to satisfy the




                                             5
PD.35388896.1
     Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 6 of 20 PageID #: 107




nonmovant’s burden in a motion for summary judgment,” Ramsey v. Henderson,

286 F.3d 264, 269 (5th Cir. 2002) (quotation omitted).

                               ARGUMENT & AUTHORITIES

         In past cases, this Court has warned counsel to “conduct[ ] a reasonable

inquiry into the facts” before filing suit. See, e.g., Moore v. Western Surety Co., 140

F.R.D. 340, 344 (N.D. Miss. 1991). This obligation may not be avoided by stating

that allegations are made “upon information and belief.” See Meyer v. Foti, 720 F.

Supp. 1234, 1244 n.24 (E.D. La. 1989) (“Plaintiff has liberally sprinkled the familiar

state court phrase ‘upon information and belief’ throughout his pleadings,

apparently under the notion that injection of this hackneyed shibboleth might in

some manner shield him from Rule 11 sanctions. It will not.”).

         This case’s complaint violates the pre-suit investigation rule by presenting

the following narrative: (1) that Kinne was formerly employed with another law

enforcement agency; (2) that, while employed there, his wife died under “suspicious

circumstances”; (3) that the ex-wife’s death was ruled a suicide but Kinne really was

to blame; (4) that the law enforcement agency conducted an internal affairs

investigation and forced Kinne resigned; (5) that the City knew about the forced

resignation prior to hiring Kinne; and (6) that the City accordingly knew that

“Kinne would likely violate the constitutional rights of another person” – namely,

Clayton. See Doc. No.1 at pp.3-9. Each allegation was preceded by the qualifier,

“Plaintiff is informed and believed,” but the narrative is undisputedly false.

Compare id. with Modification Petition, Ex. C.




                                           6
PD.35388896.1
     Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 7 of 20 PageID #: 108




         If Clayton’s counsel had conducted the required pre-suit investigation, it

easily would have been learned that Kinne’s ex-wife did not commit suicide and is

in fact very much alive. See Modification Petition, Ex. C. Undersigned counsel

verified this fact through a simple public records search. Attached as Exhibit C is

an August 2020 chancery court filing, in which Kinne’s ex-wife, Amy Michelle

Kinne,5 sought to modify their child custody arrangement while Kinne was

“awaiting a trial on the charge of Capit[a]l Murder.” Other courts have explained

that “allegations based upon information and belief are particularly inappropriate

in cases where the allegations are based on matters of public record.” E.g., Funk v.

Stryker Corp., 673 F. Supp. 2d 522, 525 (S.D. Tex. 2009).

         The City and Chief McCutchen would be entitled to dismissal under the

heightened legal standards applicable to this case even if Clayton’s allegations were

true. But the fact that they are not true highlights a transparent attempt to bring

defendants other than Kinne into this case. What follows are the many reasons

why all Clayton’s claims fail.

                                     Federal Law

         The complaint does not allege that the City or Chief McCutchen had any

direct conduct with Dominque Clayton. It instead contends that they are legally

responsible for the misconduct of Kinne. This is a false premise, since Section 1983




5      Undersigned counsel has no reason to believe that Kinne had more than one ex-wife
    when he was hired by the City, and the improperly subpoenaed documents from Olive
    Branch confirm that he was married to Amy Michelle Kinne while employed there. See
    Kinne Application, Ex B.



                                           7
PD.35388896.1
     Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 8 of 20 PageID #: 109




does not impose liability because of the actions of others. Defendants may be held

liable only by virtue of their “own individual actions[.]” See Iqbal, 556 U.S. at 676.

         Indeed, the legal standards in this context are well settled. The foundational

rule is that “vicarious liability is inapplicable in an action under 42 U.S.C. § 1983,”

meaning that “something more” than Kinne’s misconduct is required. See Green v.

Richardson, 2021 WL 3713061, *5 (S.D. Tex. 2021).              With respect to the City,

Clayton is required to prove that a governmental policy or custom was the moving

force behind the murder. See Peterson v. City of Fort Worth, Tex., 588 F.3d 838,

847 (5th Cir. 2009). With respect to Chief McCutchen, Clayton is required to prove

that he was “personally involved” in the murder, see Alton v. Texas A & M Univ.,

168 F.3d 196, 200 (5th Cir. 1999), and that he is not entitled to qualified immunity.

See Vann v. Southaven, 884 F.3d 307, 310 (5th Cir. 2018) (explaining that plaintiffs

shoulder the burden over overcoming qualified immunity).

         Claims against the City. The complaint alleges that the City is liable for

Kinne’s “excessive force” under a negligent training,6 supervision, and retention

theory. But such a theory is a non-starter, since a “§ 1983 claim . . . cannot be based

upon mere negligence.” See LCS Corrections Services, Inc. v. Lexington Ins. Co.,

800 F.3d 664, 672 n.8 (5th Cir. 2015). To reiterate: an unconstitutional policy or

custom is required. See Peterson, 588 F.3d at 847.

         Clayton does not identify        an express policy that she believes is

unconstitutional, nor has she identified a widespread pattern of similar instances

6      The negligent training, supervision, and retention theory is set forth in the “second
    cause of action” on page 10 of the complaint, but a “failure to train” theory is repeated
    on page 12. See Doc. No. 1.



                                              8
PD.35388896.1
     Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 9 of 20 PageID #: 110




that could give rise to an unofficial municipal custom. Id. at 850-51 (explaining

that, under the “demanding” unofficial custom theory, a plaintiff must identify

“sufficiently numerous prior incidents” and those prior incidents must be both

similar and specific to the alleged violation in question).       The theory, again, is

related to Kinne’s supervision and training.

         The Fifth Circuit has explained that attacks on training and supervision may

be analyzed together, since both require deliberate indifference on the part of a final

policymaker. See, e.g., Brown v. Callahan, 623 F.3d 249, 253-54 (5th Cir. 2010).

And, in addition to deliberate indifference on the part of a final policymaker, a

plaintiff must demonstrate a causal link between the deliberate indifference and

the specific injury in question. Id. at 254. Clayton cannot satisfy any of these

requirements, much less all of them.

         Start with the “final policymaker,” which the complaint does not even

identify. In past cases, this Court has explained that the Board of Aldermen – not

the police chief – is the final policymaker under Mississippi law. See Sockwell v.

Calhoun City, 2019 WL 3558173, *2-3 (N.D. Miss. 2019) (Davidson, J.). Given that

there are no allegations stating what the City’s board supposedly did wrong, there

can be no municipal liability. See, e.g., Higginbotham v. City of Louisville, 2019 WL

4934949, *2 (N.D. Miss. 2019) (quoting Fifth Circuit precedent for the rule that

“[t]he description of a policy or custom and its relationship to the underlying

constitutional violation . . . cannot be conclusory; it must contain specific facts”).




                                            9
PD.35388896.1
    Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 10 of 20 PageID #: 111




         Then there is deliberate indifference, which is “an extremely high standard”

that requires a “stringent” level of culpability. See Connick v. Thompson, 563 U.S.

51, 62 (2011); Domino v. Tex. Dep’t of Crim. Justice, 239 F.3d 752, 756 (5th Cir.

2001).      In all but extraordinary cases, there must be evidence of “a pattern of

similar incidents” that would provide notice that supervision or training is

constitutionally deficient. See Sanders-Burns v. City of Plano, 594 F.3d 366, 382

(5th Cir. 2010).

         The City is automatically insulated from liability, since Kinne was a certified

law enforcement officer. See Kinne Certification, Ex. D. It has long been “held

that[,] if the training of police officers meets state standards, there can be no cause

of action for a failure to train absent a showing that ‘this legal minimum of training

was inadequate to enable [the officers] to deal with the ‘usual and recurring

situations’ faced by jailers and peace officers.’” See O’Neal v. City of San Antonio,

344 F. App’x 885, 888 (5th Cir. 2009). But even if Kinne had not been certified,

Clayton has not shown any similar incidents that could satisfy the deliberate

indifference standard. See Sanders-Burns, 594 F.3d at 382.

         To the extent Clayton attempts to avoid the pattern-of-similar-incidents

requirement by hinting at the extremely narrow “single incident” theory, see Doc.

No. 1 at p.12, Clayton misapprehends that theory. Of course a prior pattern of

similar incidents is “ordinarily necessary” to succeed on a failure-to-train theory.

See Bd. of Bryan Cty. Comm’rs v. Brown, 520 U.S. 397, 409 (1997). The single-

incident exception is derived from a footnoted hypothetical in City of Canton v.




                                           10
PD.35388896.1
      Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 11 of 20 PageID #: 112




Harris, 489 U.S. 378, 380 (1989), but the Supreme Court drastically weakened the

exception when it decided Connick. See 563 U.S. at 71-72.             Highlighting the

“narrow[ness]” of the exception, the Court did not even refer to it as a certain

exception to the proof-by-pattern method – it called it “a possible exception[.]” Id. at

72.

         The possible exception does not apply in this case for several reasons.

         For starters, the single-incident theory “is generally reserved for those cases

in which the government actor was provided no training whatsoever.” Pena v. City

of Rio Grande City, 879 F.3d 613, 624 (5th Cir. 2018). But it is undeniable that

Kinne was certified by Mississippi’s Law Enforcement Training Academy.              See

Kinne Certification, Ex. D. Courts have long held that Mississippi’s police academy

includes sufficient training to defeat a failure-to-train theory. See, e.g., Estate of

Pernell v. City of Columbus, 2010 WL 1737638, *6 (N.D. Miss. 2010) (rejecting

denial-of-medical-care claim based on failure to train, where “both Officers attended

and graduated from the Mississippi law enforcement academy and [were] certified

law enforcement officers”).

         What’s more is that, even if Kinne had received no training at all, Clayton

still “must prove that the highly predictable consequence of a failure to train would

result in the specific injury” at issue, i.e. Clayton’s murder. Hutcheson v. Dallas

Cty., Tex., 994 F.3d 477, 482 (5th Cir. 2021) (emphasis added; quoted case omitted).

In Canton, the example provided was a municipality who provides its police officers

with firearms but then gives no training on the use of deadly force. See 489 U.S. at




                                            11
PD.35388896.1
    Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 12 of 20 PageID #: 113




390 n.10. But that example does not translate here. Clayton died from a criminal

act by someone she was having an affair with.

         And even if Clayton could posture Clayton’s “specific injury” as “obvious,”

that presents a different obstacle. In Anderson v. Marshall County, Mississippi,

637 F. App’x 127 (5th Cir. 2016), the Fifth Circuit reminded that failure-to-train

liability turns on whether the governmental entity should be held responsible, not

whether its employees did something wrong. It was explained that the

governmental entity “could not have anticipated that [its] correctional officers

would ignore . . . obvious aliments.” Id. at 135. Obvious medical problems are

things that officers should know to seek help for “even without additional training.”

Id. Like the governmental entity in Anderson, the City here would have “had no

reason to predict that [its officers] required specialized training to reach this basic

threshold.” Id.

         Finally there is the problem of causation, which the Supreme Court has

called “rigorous” in this context.    See Brown, 520 U.S. at 415.       There are no

allegations or proof that a lack of training or supervision is what led to Kinne’s

murder of Clayton. See, e.g., Justiniano v. Walker, 986 F.3d 11, 23 (1st Cir. 2021)

(explaining that speculative inferences are not enough).         Quite different, the

complaint admits they were involved in an extramarital affair. “Proving that an

injury or accident could have been avoided if an employee had had better or more

training, sufficient to equip him to avoid the particular injury-causing conduct[,]

will not suffice.” Connick, 563 U.S. at 68 (emphasis added).




                                          12
PD.35388896.1
    Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 13 of 20 PageID #: 114




         Ultimately, there is no basis to hold the City liable for Kinne’s criminal act.

The factual theory advanced – that the City knew Kinne was dangerous before

hiring him – is demonstrably false. But even if it were true, much more is required

under Monell.

         Claims against Chief McCutchen.          The complaint alleges that Chief

McCutchen is personally liable for Kinne’s “excessive force” based on failure-to-

supervise and failure-to-intervene theories.        Each is meritless because Chief

McCutchen did not violate the Constitution and, even if that point were arguable,

he would be entitled to qualified immunity.

         Failure-to-Supervise Theory. The complaint alleges that Chief McCutchen is

liable because he had supervisory authority over Kinne yet failed to ensure that

Kinne did not murder Clayton.         But this contention is frivolous.   Section 1983

requires personal involvement, and there certainly is no allegation that Chief

McCutchen was involved in Kinne’s criminal plan to kill his girlfriend. See, e.g.,

Powell v. Martinez, 579 F. App’x 250, 252 (5th Cir. 2014) (affirming grant of motion

to dismiss on failure-to-supervise claim for lack of personal involvement).

         To be sure, an individual defendant’s “liability under § 1983 must be based on

active unconstitutional behavior and cannot be based upon ‘a mere failure to act.’”

See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (quoted case omitted).

Nothing in the complaint even remotely suggests that Chief McCutchen had

anything to do with Kinne’s criminal activity.




                                           13
PD.35388896.1
    Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 14 of 20 PageID #: 115




         Failure-to-Intervene. The complaint also alleges that Chief McCutchen is

liable for failing to intervene in Kinne’s criminal conduct, but that theory is even

worse. To succeed on such a claim, Clayton must establish that Chief McCutchen

(1) ”witnessed use of force” on Clayton, (2) “had a reasonable opportunity to realize

[it] was excessive[,]”   and (3) “failed to intervene despite having a reasonable

opportunity to do so.” See Est. of Manus v. City of Eupora, Miss., No. 1:11-CV-

00149-SA-DAS, 2015 WL 1505836, *10 (N.D. Miss. 2015) (citing Deshotels v.

Marshall, 454 F. App’x 262, 268 (5th Cir. 2011)). Since Chief McCutchen plainly

was not present and had no idea Kinne would kill Clayton, and in any case Clayton

has not pled otherwise, there can be no intervention liability.       Kinne himself

originally denied culpability and only later admitted to the murder. See Kinne

Judgment, Ex. A.

         Qualified Immunity. Even if Clayton could demonstrate that Chief

McCutchen violated the Constitution, he still is entitled to dismissal on qualified

immunity grounds. Indeed, when qualified immunity is asserted, “it is not enough

for a [p]laintiff[] to adequately demonstrate constitutional violations.” Franco v.

Kluge, No. EP-13-CV-313-FM, 2015 WL 1637688, *4 (W.D. Tex. Apr. 13, 2015).

         Individuals are entitled to qualified immunity unless the unlawfulness of

their conduct was “clearly established[.]” District of Columbia v. Wesby, 138 S. Ct.

577, 589-90 (2018). “Clearly established” means that, at the time of the officer’s

conduct, the law was “‘sufficiently clear’ that every ‘reasonable official would

understand that what he is doing’” is unlawful. Id. (citation omitted). In other




                                         14
PD.35388896.1
    Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 15 of 20 PageID #: 116




words, existing law must have placed the constitutionality of the officer’s conduct

“beyond debate.” Id. This demanding standard protects “all but the plainly

incompetent or those who knowingly violate the law.” Id. (citation omitted).

         Framework. Plaintiffs shoulder the burden of defeating qualified immunity.

See Cunningham v. Castloo, 983 F.3d 185, 191 (5th Cir. 2020). To do so, they have

two options: (1) proffer a precedential case that “squarely governs” the conduct at

issue, i.e. “the analogous-case requirement” or (2) demonstrate the conduct at issue

is an “obvious” case of unconstitutional behavior, i.e. the “obvious” exception. Cope

v. Cogdill, 3 F.4th 198, 204 (5th Cir. 2021).

         This case does not implicate the very rare “obviousness” exception, for “[t]he

standard for obviousness is sky high[.]” See Joseph v. Bartlett, 981 F.3d 319, 337

(5th Cir. 2020). In Fourth Amendment cases like this one, the Supreme Court has

warned that proffering an analogous case is “especially important[.]” See Mullenix

v. Luna, 136 S. Ct. 305, 308 (2015). Unless every single reasonable officer would

know “in the blink of an eye” that his or her conduct is unconstitutional because of

the authoritative precedent, then qualified immunity must be granted. See Morrow

v. Meachum, 917 F.3d 870, 876 (5th Cir. 2019); Morgan v. Swanson, 659 F.3d 359,

371 (5th Cir. 2011) (quoting Supreme Court precedent). This requires a high “degree

of specificity.” Wesby, 138 S. Ct. at 590 (citation omitted). The Supreme Court has

“repeatedly stressed that courts must not “define clearly established law at a high

level of generality, since doing so avoids the crucial question whether the official

acted reasonably in the particular circumstances that he or she faced.” Id. (citation




                                           15
PD.35388896.1
      Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 16 of 20 PageID #: 117




omitted). This principle reflects a “manifestation of the law’s general concern about

retroactive punishment or liability.” Wesby v. District of Columbia, 816 F.3d 96, 110

(D.C. Cir. 2016) (Kavanaugh, J., dissenting) (citing Supreme Court precedent).

         Application of the Qualified Immunity Framework.             Applying these

standards here, Clayton has pled no facts that would even suggest that Chief

McCutchen’s actions were objectively unreasonable under clearly established law as

of May 2019. There is no factually analogous case from either the Supreme Court

or the Fifth Circuit that was decided before then, nor was there a “robust consensus

of persuasive authority” that “clearly and unambiguously” prohibited Chief

McCutchen’s conduct. See Morgan, 659 F.3d at 371-72.

         In sum, the Fifth Circuit has reiterated “[t]he qualified-immunity doctrine

makes” obtaining “money damages from the personal pocket of a law enforcement

officer” “difficult in every case.” See Morrow, 917 F.3d at 874. The Fifth Circuit

further explained that qualified immunity presented a “heavy burden” for plaintiffs

and that the denial of qualified immunity is an “extraordinary remedy.” Id. at 874-

76. Since Chief McCutchen did not act objectively unreasonable under clearly

establish law, he is entitled to qualified immunity.

                                          State Law

         In her sixth and seventh causes of action, Clayton purports to bring claims of

“reckless disregard” and “wrongful death” without saying who the claims are aimed

at.    See Doc. No. 1 at p.14.    Such a pleading strategy is defective, since “it is

axiomatic that defendants [are] entitled to know exactly what claims are being




                                           16
PD.35388896.1
    Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 17 of 20 PageID #: 118




brought against them.” See also Omar ex rel. Cannon v. Lindsey, 334 F.3d 1246,

1250 (11th Cir. 2003) (emphasis added).

         Nonetheless, it is obvious that there is no state-law theory under which the

City or Chief McCutchen could be held liable. “The Mississippi Tort Claims Act

(MTCA) provides the exclusive civil remedy against a governmental entity or its

employee for acts or omissions which give rise to a suit.” C.W. and J.A. v. McComb

Separate Mun. Sch. Dist., 754 So. 2d 1136, 1138 (Miss. 1999). Here, Clayton’s

claims fail for both procedural and substantive reasons.

         Procedural Problem. Any claim under state law is time barred, since Clayton

did not file this lawsuit until two years and 79 days after the murder, well beyond

the MTCA’s one-year statute of limitations period. See Miss. Code § 11-46-11(3).

Although a notice of claim was served on June 10, 2019, see Notice of Claim, Ex. E,

the MTCA’s tolling principles moved the limitations period, at most, to November

20, 2020.       See Miss. Code § 11-46-11(3) (outlining the MTCA’s 95-day tolling

provision and 90-day filing provision). Clayton’s lawsuit was filed at least 258 days

too late.

         Substantive Problems. To start, Clayton does not appreciate that “reckless

disregard” is not a claim under Mississippi law. It is, quite differently, “a standard

that applies when determining whether a municipality has retained its immunity.”

See Hawkins v. Lexington, No. 3:19-cv-606-DPJ-FKB, Doc. No. 71 at p.12 (S.D.

Miss. July 9, 2021). Prior to this lawsuit being filed, Clayton’s counsel was provided




                                          17
PD.35388896.1
      Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 18 of 20 PageID #: 119




notice of this point by Chief Judge Jordan in a Southern District of Mississippi case.

Id.

         Clayton’s counsel also was put on notice that suit may not be brought both

against a governmental entity and a governmental employee in his or her personal

capacity.       Under the MTCA, a plaintiff must “pick a horse” or, as Chief Judge

Jordan put it, plaintiffs cannot “have the best of both worlds[.]” Id. at pp.12-13 (“So

either the officers acted within the course and scope of their employment—in which

case there are no individual-capacity claims—or they acted outside the course and

scope of their employment, in which case the City of Lexington maintains sovereign

immunity.”).

         Clayton improperly attempts to sue Kinne, Chief McCutchen, and the City,

but both Chief McCutchen and the City are immune under state law. For his part,

Chief McCutchen is not alleged to have done anything outside the course and scope

of his employment, meaning that he is immune from personal liability. See Cotton

v. Paschall, 782 So. 2d 1215, 1217 (Miss. 2001) (explaining that, under Miss. Code §

11-46-7, individuals can never be personally liable “for acts or omissions within the

course and scope of their employment”). The complaint in fact seeks to hold Chief

McCutchen responsible for Kinne’s actions precisely because of his chief duties.

See, e.g., Doc. No. 1 at p.12 (alleging that Chief McCutchen “violated his

supervisory duties by failing to ensure that Officer Kinne was properly supervised

and controlled”).7 For the City’s part, Miss. Code § 11-46-5(2) expressly provides


7        The complaint alleges that Kinne “was acting in the course and scope of his duty as
      an employee of the City of Oxford[,]” Doc. No. 1 at pp.12-13, but does not expressly say



                                              18
PD.35388896.1
    Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 19 of 20 PageID #: 120




that governmental entities retain their sovereign immunity when an employee

commits “any criminal offense other than traffic violations.” Given that Kinne pled

guilty to capital murder, see Kinne Judgment, Ex. A, the City assuredly is not

responsible for his actions under state law.

                                         CONCLUSION

         For these reasons, the City and Chief McCutchen request that they be

dismissed from this case and that a final judgment under Rule 54(b) be entered.

         Dated: September 13, 2021.

                                           Respectfully submitted,

                                           PHELPS DUNBAR, LLP



                                           BY: /s/G. Todd Butler
                                               G. Todd Butler, MB #102907
                                               Mallory K. Bland, MB # 105665
                                               4270 I-55 North
                                               Jackson, Mississippi 39211-6391
                                               P. O. Box 16114
                                               Jackson, Mississippi 39236-6114
                                               Telephone: (601) 352-2300
                                               Telecopier: (601) 360-9777

                                           ATTORNEYS FOR THE CITY OF
                                           OXFORD AND CHIEF MCCUTCHEN



    the same thing about Chief McCutchen. This constitutes an attempt to artfully plead
    around the MTCA, although such a strategy is impermissible. Mississippi courts have
    long explained that “[s]ubstance controls, not labels.” See Tolbert Southgate Timber
    Co., 943 So. 2d 90, 1010 (Miss Ct. App. 2006) (Southwick, J.) (explaining that it did not
    matter whether the theory was trespass or conversion). In the MTCA context in
    particular, a plaintiff “cannot avoid the MTCA simply by renaming that claim.” See
    Kelly, LLC v. Corinth Public Utilities Comm’n, 200 So. 3d 1107, 1118 (Miss. Ct. App.
    2016). Kinne’s criminal act unquestionably took him outside the course and scope of his
    employment.



                                             19
PD.35388896.1
    Case: 3:21-cv-00174-GHD-JMV Doc #: 29 Filed: 09/13/21 20 of 20 PageID #: 121




                             CERTIFICATE OF SERVICE

         I certify that this document has been filed with the Clerk of Court, using the

Court’s ECF system, which provides service to all counsel listed on the docket in

this case as of the date below.

         Dated: September 13, 2021.

                                                /s/ G. Todd Butler
                                                G. Todd Butler




                                           20
PD.35388896.1
